 
Exhibit 10.96



FIRST AMENDMENT TO CREDIT AGREEMENT


 
THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made and entered
into as of April 15, 2011 among PARLUX LTD., a Delaware
corporation (“Borrower”), each of the other Loan Parties signatory hereto, and
GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation, for itself, as a
Lender, and as the Administrative Agent for the Lenders party from time to time
to the Credit Agreement described below (in such capacity, the “Administrative
Agent”).
 
W I T N E S S E T H:
 
WHEREAS, Borrower, the other Loan Parties, the Lenders signatory thereto and
Administrative Agent are parties to that certain Credit Agreement dated as of
June 25, 2010 (as amended or supplemented from time to time, the “Credit
Agreement”; capitalized terms used herein and not otherwise defined herein shall
have the meanings given such terms in the Credit Agreement), pursuant to which
the Lenders committed to make certain loans available to Borrower upon the terms
and conditions set forth therein;
 
WHEREAS, the Loan Parties have requested that the Lenders and the Administrative
Agent amend the Credit Agreement as provided herein, and the Lenders and the
Administrative Agent are willing to consent to such request, all in accordance
with, and subject to the terms and conditions set forth in, this Amendment;
 
NOW, THEREFORE, in consideration of the premises, the covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto do hereby
agree:
 
1.           Amendments to the Credit Agreement.   Subject to the terms and
conditions of this Amendment, including without limitation the fulfillment of
the conditions precedent to the effectiveness of this Amendment set forth in
Section 4 below, the Credit Agreement is hereby amended as follows:


(a)           Section 6.1(k) is hereby amended by deleting such subsection in
its entirety and substituting in lieu thereof the following:


“(k)           Borrowing Base Certificate.  As soon as available and in any
event within one (1) Business Day after the end of each calendar week (or within
five (5) Business Day after the end of each fiscal month if and for so long as
the Revolving Credit Outstandings are zero), and at such other times as the
Administrative Agent may reasonably require, a Borrowing Base Certificate,
certified on behalf of the Borrower by a Responsible Officer, setting forth the
Borrowing Base as at the end of the most-recently ended week (or fiscal month if
applicable) or as at such other date as the Administrative Agent may reasonably
require.”

 


 
 
 

--------------------------------------------------------------------------------

 



(b)           Section 7.11(a) is hereby amended by deleting such section in its
entirety and substituting in lieu thereof the following:


“Section 7.11  Deposit Accounts; Securities Accounts; Cash Collateral Accounts;
Maximum Cash and Cash Equivalents.  (a)  Each Group Member (other than Excluded
Foreign Subsidiaries) shall have a lockbox arrangement reasonably satisfactory
to the Administrative Agent in place on the date of this Agreement with a
depository institution reasonably satisfactory to the Administrative Agent for
the receipt of payments on its Accounts in the form of checks and other written
instruments for the payment of money and commencing on the date of this
Agreement each such Group Member shall direct its Account Debtors to send such
items to such lockbox for collection and clearance, and commencing 90 days after
the date of this Agreement such Group Member shall take such reasonable steps as
may be necessary to ensure that all of its Account Debtors send such items
directly to such lockbox or pay their Accounts by wire or automated
clearinghouse transfers directly to a Controlled Deposit Account.   Each Group
Member (other than Excluded Foreign Subsidiaries) shall deposit all payments
received by it in one or more deposit accounts that are Controlled Deposit
Accounts; provided, however, that each such Group Member may maintain
zero-balance deposit accounts for the purpose of managing local disbursements
and may maintain payroll, withholding tax and other fiduciary accounts.  Each
Group Member (other than Excluded Foreign Subsidiaries) shall deposit all of its
Cash Equivalents in securities accounts that are Controlled Securities Accounts,
in each case except for cash and Cash Equivalents the aggregate value of which
does not exceed $100,000 at any time.  Each Group Member (other than Excluded
Foreign Subsidiaries) shall enter into, and cause each depository or other
financial institution that holds any Controlled Deposit Accounts or Controlled
Securities Accounts of such Group Member to enter into, Control Agreements
providing for (i) “full” cash dominion with respect to each non-disbursement
deposit account maintained by such Group Member as of or after the date of this
Agreement; provided, however, that each such account may be subject to
“springing” cash dominion if and for so long as either (x) the Net Liquidity is
not less than $15,000,000 at all times during the immediately preceding 30 days,
or (y) the aggregate Revolving Credit Outstandings are either not (1) more than
$3,000,000 at any time during the immediately preceding 30 days, or (2) greater
than zero at any time during the immediately preceding 5 days, or (3) more than
$250,000 at any time so long as no Default or Event of Default exists, (ii)
“springing” cash dominion with respect to each disbursement deposit account
maintained by such Group Member as of or after the date of this Agreement other
than the Group Members’ payroll account (so long as such payroll account is used
only for such purpose and the balance of funds at any time on deposit therein
does not exceed the amount necessary to pay the Group Members’ current or
reasonably anticipated payroll liabilities) and their withholding tax, customs
and fiduciary accounts and (iii) “springing” dominion with respect to each
securities, commodity or similar account maintained by such Group Member as of
or after the date of this Agreement.  With respect to any deposit, securities,
commodity or similar accounts subject to such “springing” Control Agreements,
the Administrative Agent shall not deliver to the relevant depository or other
financial institution a notice or other instruction which provides for exclusive
control over such account by the Administrative Agent unless and until an Event
of Default has occurred and is continuing.  Each Group Member shall close any
deposit accounts it has with Branch Bank & Trust Company within 10 days after
the date of this Agreement.”





 
2

--------------------------------------------------------------------------------

 

 
2.           No Other Amendments or Waivers.  Except for the amendments set
forth and referred to in Section 1 hereof, the Credit Agreement shall remain
unchanged and in full force and effect.  Nothing in this Amendment is intended
or shall be construed to be a novation of any Obligations or any part of the
Credit Agreement or any of the other Loan Documents or to affect, modify or
impair the continuity or perfection of the Administrative Agent’s Liens under
the Collateral Documents.
 
3.           Representations and Warranties.   (a)  In order to induce the
Administrative Agent and the Lenders to enter into this Amendment, the Loan
Parties hereby represent and warrant to and in favor of the Administrative Agent
and the Lenders as follows:
 
(i)           Each of the representations and warranties of each Loan Party
contained in any of the Loan Documents is true and correct in all material
respects on and as of the date hereof, except for any representation and
warranty that relates by its terms only to a specified date (in which case, it
shall be true and correct in all material respects on and as of such date);
 
(ii)           The execution, delivery and performance by each Loan Party of
this Amendment (i) are within such Loan Party’s corporate or similar powers and,
at the time of execution thereof, have been duly authorized by all necessary
corporate and similar action (including, if applicable, consent of holders of
its Securities), (ii) do not (A) contravene such Loan Party’s Constituent
Documents, (B) violate any applicable Requirement of Law, (C) conflict with,
contravene, constitute a default or breach under, or result in or permit the
termination or acceleration of, any material Contractual Obligation of any Loan
Party or any of its Subsidiaries (including other Loan Documents) other than
those that would not, in the aggregate, have a Material Adverse Effect and are
not created or caused by, or a conflict, breach, default or termination or
acceleration event under, any Loan Document or (D) result in the imposition of
any Lien (other than a Permitted Lien) upon any property of any Loan Party or
any of its Subsidiaries and (iii) do not require any Permit of, or filing with,
any Governmental Authority or any consent of, or notice to, any Person, other
than the filings required to perfect the Liens created by the Loan Documents;
 
(iii)           From and after its delivery to the Administrative Agent, this
Amendment has been duly executed and delivered to the other parties thereto by
each Loan Party party thereto, is the legal, valid and binding obligation of
such Loan Party and is enforceable against such Loan Party in accordance with
its terms, subject, as to enforcement of remedies, to the following
qualifications:  (i) an order of specific performance and an injunction are
discretionary remedies and, in particular, may not be available where damages
are considered an adequate remedy at law, and (ii) enforcement may be limited by
bankruptcy, insolvency, liquidation, reorganization, reconstruction and other
similar laws affecting enforcement of creditors’ rights generally (insofar as
any such law relates to the bankruptcy, insolvency or similar event of any of
the Loan Parties); and
 



 
3

--------------------------------------------------------------------------------

 
 
(iv)           No Default exists both before and after giving effect to this
Amendment.
 
(b)           The failure of any representation, warranty or certification
contained in this Section 3 made by or on behalf of any Loan Party to be correct
in any material respect when made or deemed made shall be an Event of Default
under the Credit Agreement.
 
(c)           All representations and warranties made by any Loan Party in this
Amendment or any other document furnished in connection with this Amendment
shall survive the execution and delivery of this Amendment and the other
documents, and no investigation by the Administrative Agent or any Lender shall
affect the representations and warranties or the right of the Administrative
Agent and the Lenders to rely upon them.
 
4.           Conditions Precedent.  The effectiveness of this Amendment is
subject to:
 
(a)           receipt by the Administrative Agent of one or more counterparts of
this Amendment duly executed and delivered by the Loan Parties;
 
(b)           receipt by the Administrative Agent of all reasonable attorneys’
fees and expenses due and payable on the date hereof;
 
(c)           receipt by the Administrative Agent of a duly executed Control
Agreement with PNC Bank, National Association in form and substance reasonably
satisfactory to Administrative Agent; and
 
(d)           receipt of any other documents or instruments that the
Administrative Agent may reasonably request
 
5.           Ratification and Acknowledgment.  Each of Borrower and the other
Loan Parties hereby ratifies and reaffirms each and every term, covenant and
condition (as modified by this Amendment, to the extent applicable) set forth in
the Credit Agreement and all other Loan Documents executed or delivered by
Borrower or such other Loan Party.
 
6.           Strict Compliance.  The Administrative Agent and the Lenders hereby
notify the Borrower and each other Loan Party that, effective from and after the
date of this Amendment, the Administrative Agent and the Lenders intend to
enforce all of the provisions of the Loan Documents (as amended by this
Amendment) and that the Administrative Agent and the Lenders expect that
Borrower and the other Loan Parties will strictly comply with the terms of the
Loan Documents (as amended by this Amendment) from and after this date.
 



 
4

--------------------------------------------------------------------------------

 

 
7.           Reimbursement of Expenses.  Borrower hereby agrees to reimburse the
Administrative Agent on demand for all reasonable fees and reasonable
out-of-pocket costs and expenses (including without limitation the reasonable
and actual fees and expenses of its counsel) incurred by the Administrative
Agent in connection with the negotiation, documentation and consummation of this
Amendment and the other documents executed in connection herewith and the
transactions contemplated hereby.
 
 
8.           Release and Covenant Not to Sue.   (a)    Each Loan Party, on
behalf of itself and its successors, assigns and other legal representatives,
hereby absolutely, unconditionally and irrevocably releases and discharges each
of the Administrative Agent, the Lenders and their respective present and former
directors, shareholders, officers, employees, agents, representatives,
successors and assigns (collectively, the “Releasees”, and each, a “Releasee”),
from any and all actions, causes of action, claims, debts, damages, demands,
liabilities, obligations, and suits, of whatever kind or nature, in law or
equity of such Loan Party, whether now known or unknown to such Loan Party, and
whether contingent or matured (collectively, “Claims”):  (a) in respect of the
Credit Agreement, the Loan Documents, or the actions or omissions of the
Administrative Agent, any Lender or any other Releasee in respect of the Credit
Agreement and the Loan Documents; and (b) arising from events occurring prior to
the date of this Amendment; provided that nothing in this Section 8 shall
release the Administrative Agent or any Lender from of any of its contractual
obligations to any Loan Party under the Credit Agreement or any other Loan
Document.
 
(b)           Each Loan Party, on behalf of itself and its successors, assigns
and other legal representatives, hereby absolutely, unconditionally and
irrevocably covenants and agrees with and in favor of each Releasee that such
Loan Party will not sue (at law, in equity, in any regulatory proceeding or
otherwise) any Releasee on the basis of any Claim released and discharged by
such Loan Party pursuant to Section 8(a) above.  If any Loan Party or any of its
successors, assigns or other legal representative violates the foregoing
covenant, such Loan Party, for itself and its successors, assigns and legal
representatives, agrees to pay, in addition to such other damages as any
Releasee may sustain as a result of such violation, all reasonable attorneys’
fees and costs incurred by any affected Releasee as a result of such violation.
 
(c)           Each Loan Party understands, acknowledges and agrees that the
release of claims and covenant not to sue set forth in Sections 8(a) and (b)
above may be pleaded as a full and complete defense and may be used as a basis
for an injunction against any action, suit or other proceeding which may be
instituted, prosecuted or attempted in breach of the provisions of such release.
 
(d)           Each Loan Party agrees that no fact, event, circumstance, evidence
or transaction which could now be asserted or which may hereafter be discovered
shall affect in any manner the final, absolute and unconditional nature of the
release of claims and the covenant not to sue set forth in Sections 8(a) and (b)
above.
 
9.           Governing Law.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN THAT STATE AND ANY APPLICABLE LAWS OF THE UNITED
STATES OF AMERICA.


 
 
5

--------------------------------------------------------------------------------

 
 
10.           Severability of Provisions.  Any provision of this Amendment which
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction.  To the extent permitted by applicable law, the Borrower hereby
waives any provision of law that renders any provision hereof prohibited or
unenforceable in any respect.
 
11.           Counterparts.  This Amendment may be executed in any number of
several counterparts, all of which shall be deemed to constitute but one
original and shall be binding upon all parties, their successors and permitted
assigns.  Delivery of an executed signature page to this Amendment by facsimile
transmission or other electronic image scan transmission (e.g., “PDF” or “tif”
via electronic mail) shall be as effective as delivery of a manually signed
counterpart of this Amendment.
 
12.           Entire Agreement.  The Credit Agreement, as amended through this
Amendment, and the other Loan Documents embody the entire agreement among the
parties hereto relating to the subject matter thereof and supersede all prior
agreements, representations and understandings, if any, relating to the subject
matter thereof.
 
13.           No Strict Construction.  The parties hereto have participated
jointly in the negotiation and drafting of this Amendment.  In the event an
ambiguity or question of intent or interpretation arises, this Amendment shall
be construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Amendment.
 


[Remainder of page intentionally blank; next pages are the signature pages]
 
 
 
6

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
by their respective officers or representatives thereunto duly authorized, as of
the date first above written.
 

 
PARLUX LTD.
         
 
By:
/s/ Raymond Balsys     Name:  Raymond Balsys     Title:  CFO  

 

 
PARLUX FRAGRANCES, INC.
         
 
By:
/s/ Raymond Balsys     Name:  Raymond Balsys     Title:  CFO          

 
 


 
[Signature page continues]
 


 





 PARLUX
 FIRST AMENDMENT TO CREDIT AGREEMENT
 SIGNATURE PAGE
 
 
 

--------------------------------------------------------------------------------

 
 
 
 

 
GENERAL ELECTRIC CAPITAL CORPORATION,
as Administrative Agent, and as a Lender
         
 
By:
/s/ Donald J. Cavanaugh     Name:  Donald J. Cavanagh     Title:  Duly
Authorized Signatory          

 





 
 


 
 
PARLUX
 FIRST AMENDMENT TO CREDIT AGREEMENT
 SIGNATURE PAGE
 

 